        Case 1:15-cr-00536-PGG Document 1178 Filed 07/29/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,
                                                                     ORDER
              -against-
                                                                 15 Cr. 536 (PGG)
 KALEIL ISAZA TUZMAN, OMAR
 AMANAT, and IRFAN AMANAT,

                           Defendants.



PAUL G. GARDEPHE, U.S.D.J.:

               The sentencing of Defendant Tuzman is scheduled for July 30, 2021 at 12:00

noon. Although the trial in this matter concluded more than three years ago, and this Court’s

decision denying Defendant Tuzman and Omar Amanat’s post-trial motions was issued nearly

three months ago, the Government waited until July 28, 2021 – two days before the scheduled

sentencing – to submit a proposed order of forfeiture as to Tuzman. (See July 28, 2021 Gov’t

Ltr. (Dkt. No. 1175)) Predictably, Tuzman objects to the Government’s proposed order of

forfeiture and seeks a hearing and/or time to determine whether a negotiated resolution with the

Government as to this issue is possible. (See July 29, 2021 Tuzman Ltr. (Dkt. No. 1177))

               Pursuant to Fed. R. Crim. P. 32.2, forfeiture must be announced at the time of

sentence. Moreover, where a defendant contests forfeiture, either side may request a hearing.

See Fed. R. Crim. P. 32.2(b)(1)(B). Accordingly – and very regrettably – it is necessary to

further adjourn sentencing in this long-delayed matter.

               In an attempt to ensure that there are no further last minute adjournments, the

Court provides the following schedule for further submissions and hearings, if necessary.
        Case 1:15-cr-00536-PGG Document 1178 Filed 07/29/21 Page 2 of 2




                The Government will respond to Tuzman’s July 29, 2021 letter (Dkt. No. 1177)

by August 4, 2021. The parties will send a joint letter to the Court by August 9, 2021, stating

whether they have been able to reach agreement as to an appropriate order of forfeiture. If a

hearing is necessary concerning this issue, it will be conducted on August 16, 2021 at 12:00

noon in Courtroom 705 of the Thurgood Marshall United States Courthouse, 40 Foley Square,

New York, New York. Tuzman’s sentencing is adjourned to August 20, 2021 at 2:00 p.m.

                The Government’s request to defer a determination regarding restitution (see Dkt.

No. 1175) is denied. The Government will submit any proposed order of restitution as to

Tuzman by August 4, 2021. The parties will inform the Court by August 9, 2021, whether there

is a dispute as to restitution. If a hearing is necessary concerning restitution, it will also be

conducted on August 16, 2021 at 12:00 noon.

                Any Government request for an order of forfeiture or restitution as to Omar

Amanat and Irfan Amanat is to be submitted by August 4, 2021. Any opposition to the proposed

orders of forfeiture or restitution will be submitted by August 9, 2021.

Dated: New York, New York
       July 29, 2021




                                                   2
